Title: To Benjamin Franklin from Jean Rousseau, 27 February 1784
From: Rousseau, Jean
To: Franklin, Benjamin


          
            Sir
            London the 27th: feby. 1784.
          
          Your kind & precious present, is at last arrived: I have cast my eyes upon, & was mightily pleased, with the contents of this valuable book. Be So good honoured Sir, to accept my most

hearty thanks, for this extraordinary & Singular favour. I Shall Study his contents, with the greatest pleasure: his fiery & noble maxims, not only proves the framers and makers of those laws, to be true Legislators, but Showes in the Same time, the Manliness of the whole Nation, by the Sanction of the Inhabitants, & their mutual approbation.
          As soon as time permits, I will endeavour to fulfill a Small part of my engagements towards your Excellency, for which I beg patience and Indulgence; then even the Small part of the whole, is by far beyond my poor Intellects.
          After recommanding my Self to Your powerfull protection, give me leave to Suscribe my Self with the greatest respect Sir of your Excellency’s The most humble servant
          
            John Rousseau
          
         
          Notation: Rousseau Mr. John, London 27 Feby. 1784.
        